ANDERSON, J.
While the rule of practice with reference to time of filing pleas in abatement applies to civil, and not criminal, cases {Nixon v. Btato, 68 Ala. 535), yet section 7567 of the Code of 1907 (section 5264 of the Code of 1896), says: “No plea in abatement, or other dilatory plea to an indictment, must be received, unless it is verified by oath, or unless its truth appears by some matter of record, or other -written evidence accompanying it.” The plea in question being of the character required to be sworn to, the trial court was war*103ranted in declining to receive same, as it was not verified. The judgment of the circuit court is affirmed.
Affirmed.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.